Title: To Thomas Jefferson from Cyrus Griffin, 15 July 1802
From: Griffin, Cyrus
To: Jefferson, Thomas


          
            Dear Sir—
            Williamsburg July 15th. 1802—
          
          I am honoured by your obliging and very friendly letter of July the 7th.
          Please to accept my hearty and sincere thanks for the good opinion expressed towards me, and be assured that I have never exerted even my small influence in the promotion of principles thus decidedly condemned by the great majority of our Citizens. Perhaps the affair of Callender might be considered as militating against this declaration; but really certain parts of the Prospect were so very exceptionable when applied to almost any chief Magistrate, no sort of proof to support those paragraphs of that Publication, Council having declined to argue the unconstitutionality of the sedition law before the Judges, and although a Court is bound not to assume a jurisdiction, yet in my opinion they are not to reject a law as unconstitutional unless that point by argument shall be substantiated; and after the verdict of a Jury who consider’d both the law & the fact; I did think that a small fine, and a short confinement could not be construed in any way as contradictory to the purest principles of a Republic, where laws and a decency of deportment are essentially necessary to its preservation.
          Except two of the gentlemen, I was totally unacquainted with the political tenets of the Commissioners mentioned in a former letter; and those two directly opposed to each other, yet the utmost harmony has always prevailed when engaged upon the duties of their appointment. To be selected by the President would have been highly gratifying to those Individuals; but they do not consider their omission as meaning to convey the slightest imputation upon them.
          I found it very difficult to obtain proper Characters who would act, in Richmond, Petersburg, or Norfolk. The line of enquiry, you have been pleased to adopt, is certainly the most eligible for procuring the best information. I do not entertain the smallest doubt that the Gentlemen commissioned will give entire satisfaction, and make particular exertions to merit the honour of their appointments.
          Permit me, dear Sir, to express for you personally the most heartfelt esteem; and for your official situation as conducted, a very profound and sincere respect.
          
            Cyrus Griffin.
          
        